FILED
                           NOT FOR PUBLICATION
                                                                            MAR 13 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    16-30002

              Plaintiff-Appellee,                D.C. No.
                                                 6:14-cr-00006-SEH-1
 v.

JARED THOMAS ATCHLEY,                            MEMORANDUM*

              Defendant-Appellant.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                            Submitted March 7, 2017**
                                Portland, Oregon

Before: O’SCANNLAIN, FISHER, and FRIEDLAND, Circuit Judges.

      Jared Atchley appeals his conviction for violating 26 U.S.C. § 5861(d) and

challenges the district court’s denial of his motion to suppress statements he and

his father made to police officers and the sufficiency of the government’s evidence


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
against him. Because the facts are known to the parties, we repeat them only as

necessary to explain our decision.

                                           I

      Atchley argues that the district court erred in admitting the statements

because (1) they were not recorded, as purportedly required under Montana law,

and (2) the government failed to show that the statements were voluntary. Both

arguments fail.

                                           A

      First, the officers did not violate Montana law. The officers were not

required to record Atchley’s interview, because it did not occur in a “place of

detention.” See Mont. Code Ann. §§ 46-4-407(1), 46-4-407(3), 46-4-408; see also

State v. Grey, 907 P.2d 951, 956 (Mont. 1995) (“[I]n the context of a custodial

interrogation conducted at the station house or under other similarly controlled

circumstances, the failure . . . to preserve some tangible record of [a detainee’s

Miranda warnings] will be viewed with distrust . . . .” (emphasis added)).

                                           B

      Second, the relevant circumstances support the conclusion that Atchley’s

statements were voluntary. For example, the evidence suggests that Atchley

voluntarily accompanied the officers outside the bar, that he was read his rights,


                                           2
that the interview was carried out in a non-threatening manner, that the entire

encounter lasted approximately 15 minutes, and that Atchley was an adult with a

high school diploma at the time. See, e.g., Brown v. Horell, 644 F.3d 969, 979 (9th

Cir. 2011) (listing factors relevant to evaluating voluntariness of a confession).

Atchley has offered no reason to doubt the voluntariness of the interaction other

than his own speculation that he may have been intoxicated at the time—a notion

rejected by the testimony of both officers. The evidence in the record is sufficient

to show the voluntariness of Atchley’s statements by a preponderance of the

evidence. See United States v. Bautista, 362 F.3d 584, 589 (9th Cir. 2004)

(government must show voluntariness by a preponderance of the evidence).

                                            II

      The government presented sufficient evidence to show that Atchley

constructively possessed the rifle after it had been cut short. See generally United

States v. Nungaray, 697 F.3d 1114, 1116 (9th Cir. 2012) (discussing constructive

possession). Both Atchley and his father admitted that Atchley owned the rifle;

Atchley accurately described the relevant characteristics of the rifle, including that

it had been cut short; and Officer Gleich testified that Atchley told him none of the

other individuals in the car had access to the rifle. Viewed in the light most

favorable to the prosecution, this evidence is sufficient for a rational trier-of-fact to


                                            3
find beyond a reasonable doubt that Atchley knowingly possessed the altered rifle.

See United States v. Nevils, 598 F.3d 1158, 1163–64 (9th Cir. 2010) (en banc)

(discussing standard for reviewing sufficiency of the evidence).

                                         III

      The judgment of the district court is AFFIRMED.




                                         4